Citation Nr: 1825143	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for loss of use due to gouty arthritis, left hand.

2.  Entitlement to an early effective date prior to May 19, 2008 for the grant of service connection, at the 60-percent rating, for loss of use due to gouty arthritis, left hand. 


ORDER

Entitlement to a rating in excess of 60 percent for loss of use due to gouty arthritis, left hand, is denied.

Entitlement to an early effective date prior to May 19, 2008 for the grant of service connection at the 60-percent rating for loss of use due to gouty arthritis, left hand, is denied.


FINDINGS OF FACT

1.  The Veteran is in receipt of the highest allowable rating for loss of use of the left (minor, or nondominant) hand.

2.  The date of May 19, 2008 is the earliest possible effective date for the award of service connection for the 60-percent rating for loss of use due to gouty arthritis, left hand.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 60 percent for loss of use due to gouty arthritis, left hand, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 5125 (2017).

2.  The criteria for an effective date earlier than May 19, 2008 for the award of entitlement to service connection, at the 60-percent rating, for loss of use due to gouty arthritis, left hand, is denied.  38 U.S.C. §§ 5107 (b), 5110 (2012); 38 C.F.R. §§ 3.1 (p), 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1973 to June 1982.   

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2011 rating decision and a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2011 rating decision granted service connection for loss of use of left hand due to gouty arthritis with a 60-percent rating, effective June 18, 2010.  The January 2017 rating decision granted an earlier effective date of May 19, 2008 for the grant of the 60-percent rating for gouty arthritis, left hand.      
The Veteran has asserted that he wished to receive an earlier effective date of October or November 2007 for the grant of the 60-percent rating for gouty arthritis, left hand.  See notice of disagreement (NOD), May 27, 2011.  

A January 2017 rating decision granted an earlier effective date of May 19, 2008 for the grant of the 60-percent rating for gouty arthritis, left hand.  Since that grant did not constitute a full grant of the benefits sought on appeal, the claim for increase is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

1.  INCREASED RATING

The Veteran contends that his loss of left hand due to gouty arthritis warrants a rating higher than the 60-percent rating that he currently receives.  The Veteran's loss of use of left hand due to gouty arthritis has been rated as 60 percent disabling effective May 19, 2008.  See January 2017 rating decision.    

Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski,   1 Vet. App. 589, 595 (1991).  Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).

If the disability more closely approximates the criteria for the higher of the two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.              38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West,        12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is in receipt of a 60-percent rating for his loss of left hand due to gouty arthritis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017-5125 (2017).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  DC 5017 refers to gout.  DC 5125 provides that a disability may be rated as analogous to an amputation.  Under DC 5125, which addresses ratings for amputations, functional impairment comparable to the loss of a hand is rated at 70 percent for major hand loss of use and 60 percent for minor hand loss of use.  38 C.F.R. § 4.71a.

Gouty arthritis can also be rated under DC 5002, for active process.  Under this DC, a 20-percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40-percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A total schedular rating of 100 percent is warranted for arthritis with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, DC 5002.  This DC is not applicable in this case, as the Veteran does not claim, nor does his medical records show, constitutional manifestations associated with his gout arthritis of the left hand. 

Gouty arthritis may also be rated based on its chronic residuals.  DC 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  38 C.F.R. § 4.71a, DC 5002.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the DC provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.

Alternative and additional DCs for the hands are available under 38 C.F.R. § 4.71a, as follows:

DC 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a.  This, as stated above, is the DC under which the Veteran's loss of left hand due to gout is evaluated. 

Under DC 5216, unfavorable ankylosis of five digits of one hand is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity. Under DC 5217, unfavorable ankylosis of the index, long, ring, and little fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any three fingers of one hand is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity. 

Under DC 5218, unfavorable ankylosis of the long, ring, and little fingers of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Unfavorable ankylosis of the index finger and any two other fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any two fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity. 

Under DC 5219, unfavorable ankylosis of the long and ring, long and little, or ring and little fingers of one hand is rated at 20 percent.  Unfavorable ankylosis of the index finger and any other finger of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any finger of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.

Under DC 5220, favorable ankylosis of five digits of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  Under DC 5221, favorable ankylosis of the index, long, ring, and little fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Favorable ankylosis of the thumb and any three fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity. 

Under DC 5222, favorable ankylosis of the long, ring, and little fingers of one hand is rated at 20 percent.  Favorable ankylosis of the index finger and any two other fingers of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Favorable ankylosis of the thumb and any two fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity. 

Under DC 5223, favorable ankylosis of the long and ring, long and little, or ring and little fingers of one hand is rated at 10 percent.  Favorable ankylosis of the index finger and any other finger of one hand is rated at 20 percent.  Favorable ankylosis of the thumb and any finger of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.

Under DC 5224, favorable ankylosis of the thumb is rated at 10 percent and unfavorable ankylosis of the thumb is rated at 20 percent.  Under DC 5225, favorable or unfavorable ankylosis of the index finger is rated at 10 percent.  Under DC 5226, favorable or unfavorable ankylosis of the long finger is rated at 10 percent.  Under DC 5227, favorable or unfavorable ankylosis of the ring or little finger is rated at 0 percent.

Under DC 5228, limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers is rated at 10 percent.  Limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers is rated at 20 percent. Under DC 5230, limitation of motion of the ring or little finger is rated at 0 percent.
Under DC 5229, limitation of motion of the index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the pop when the finger is flexed to the extent possible or with extension limited by more than 30 degrees is rated at 10 percent, the maximum rating under this code. 

VA treatment records show that the Veteran was seen for chronic gout arthritis, and reported that he took over the counter painkillers for the condition.  Dietary changes were recommended.  See January 16, 2007; August 30, 2007 VA treatment records.  The Veteran reported gout exacerbations in both wrists, ankles, and knees.  See October 2, 2007 VA treatment records.      

The Veteran's flare-ups of hand pain were noted to be relieved by medication.  See April 28, 2008 private treatment records.  The severity of the pain was described as "slight (tolerable but causing some handicap)."  See May 1, 2007 private treatment records.  By December 2007, the Veteran's left hand pain flare-up was described as "moderate (tolerable but causing marked handicap)."  See December 3, 2007 private treatment records.            

The July 2008 VA examination noted that the Veteran was right-hand dominant.  The Veteran reported decreased strength and dexterity to both hands, but left greater than right.  No ankylosis was present.  Dorsiflexion was 26 degrees in the left wrist.  Metacarpophalangeal flexion was 28 degrees on the left.  Proximal interphalangeal joint flexion was difficult on the second proximal interphalangeal joints (PIP) and the third PIP.  The Veteran was unable to perform thumb abduction and rotation on the left.    

Severe limitations to the left hand were noted.  The examiner stated that the Veteran had a hard, painful nodule to the proximal interphalangeal joint on the second left digit, and a permanently-contracted third digit of that hand.  Flexion of the left index finger was zero to 60, on the long finger zero to about 30, on the ring finger zero to 80, and on the little finger zero to 85.  The proximal interphalangeal joint of the left hand had zero to 70 degrees of flexion of the index finger, long finger zero to about 45 degrees, ring finger zero to 85, and little finger zero to 90 degrees.  Distal interphalangeal joint flexion of the index finger was zero to about 35 degrees, on the long finger zero to about 35 degrees, ring finger zero to about 75 degrees, and little finger zero to about 70 degrees.  

The examiner noted that the Veteran was able to oppose the tip of his thumb and fingers.  The only limitation was grasping with the left hand.  The Veteran was noted to have a fixed contracture of the third digit of the left hand, and had a hard nodule on the right PIP, which was painful and precluded him from being able to flex his fingers.  There was no ability to push, pull, or twist with the left.  He was unable to write or probe with the left.  He had flexion deformity on the left third digit which interfered with the function of the other fingers.  His painful nodule to the PIP on the left also interfered with grasping motion, flexion, and extension. 

The examiner stated that he measured the range of motion, as described, after repetitive motion, and that the range of motion was limited by pain at the upper limits described.  The examiner stated that fatigue and weakness produced lack of endurance following repetitive use.  The examiner diagnosed severe rheumatoid arthritis in the left hand, per civilian rheumatologist.    

Private treatment records showed joint pain, joint stiffness, and unstable joint pain located in both hands, worse on the right.  The Veteran characterized it as throbbing, constant pain that was moderate (tolerable but causing marked handicap).  He stated that his left hand was compromised, and that sometimes he needed help getting dressed.  The physician noted that the Veteran's left hand was compromised due to PIP flexion deformity in all fingers.  See January 28, 2009 private treatment records.  See also September 23, 2008; December 1, 2008 private treatment records.                
    
During his February 2010 RO hearing, the Veteran's representative stated that the Veteran had basically no movement in the fingers of his left hand, and that his wrist was fixed and closed.  The Veteran stated that he had almost zero use of his left hand, and that his left hand was "pretty much froze."  He reported pain.      
The Veteran underwent another VA examination for his left hand in June 2010.  The Veteran stated that his gout medication made him dizzy, and stated that he experienced decrease in strength and dexterity of both hands.  The examiner noted that the Veteran's left hand had essentially no active or passive range of motion.  The hand was red, hot, and swollen diffusely.  There was pain, limited motion, swelling, deformity, weakness, and stiffness in all fingers, including the thumb.  The examiner stated that there were flare-ups.  There was ankylosis of the left thumb, left index finger, left long finger, left ring finger, and left little finger.  The ankylosis interfered with the use of the hand, as the Veteran was unable to his left hand.  There was deformity of all left hand fingers, including the thumb.  The examiner stated that the left hand was non-functional.  X-rays revealed inflammatory arthritis in the entire left hand and wrist.  The examiner stated that the Veteran's left hand disability has moderate to severe effect on his daily activities.  The examiner opined that the Veteran's hands were affected by gout, which would likely worsen. 

Medical treatment records showed that the Veteran's gout flare-ups have decreased to once every six to eight weeks, and he was taking allopurinol for the condition without any side effects.  See July 26, 2010; November 22, 2010, August 29, 2011 VA treatment records.        
    
Based on the above, the Board concludes that an increased rating for the Veteran's loss of left hand due to gouty arthritis is not warranted for any stage of the appeal.

In its May 2011 rating decision, the RO granted the Veteran a 60-percent rating effective June 18, 2010.  In the January 2017 rating decision, the RO made the 60-percent rating effective as of May 19, 2008.  This 60-percent rating is the maximum allowable rating under Diagnostic Code 5125.  Moreover, the RO, in its May 2011 rating decision, also granted a special monthly compensation (SMC) based on loss of use of the left hand, increasing the SMC the Veteran was already receiving for the loss of his feet.  The Veteran has also been granted entitlement to automobile or other conveyance and adaptive equipment, and specially adapted housing. 

In sum, the Board finds that the Veteran is already in receipt of the maximum allowable rating.  Consequently, a rating in excess of 60 percent is not warranted.

This is the highest rating that the Veteran can receive under DC 5125 for the loss of use of a non-dominant (in the Veteran's case - left) hand.  No higher rating would be available to him under any of the other DCs applicable to disabilities of the hands, as he receives the highest rating possible under DC 5125 - the rating applicable for the loss of a non-dominant extremity.  

The Board also notes that under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Here, the Veteran already receives the rating he would receive if his left hand were amputated.  He experiences de facto loss of use of his left hand, which is most closely approximated by a rating analogous to what the Veteran would experience if his left hand were amputated.

For the foregoing reasons, the preponderance of the evidence is against assignment of a rating in excess of 60 percent for the Veteran's loss of use of left hand due to gouty arthritis, and the appeal as to a higher rating must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

2.  EARLY EFFECTIVE DATE PRIOR TO May 19, 2008

The Veteran seeks an earlier effective date for the grant of service connection and a 60-percent rating for loss of use due to gouty arthritis, left hand.  As noted above, in a January 2017 rating decision, the VA RO granted service connection with an evaluation of 60 percent for loss of use due to gouty arthritis, left hand.  The grant was based on clear and unmistakable error (CUE) in the May 2011 rating decision, which granted service connection for loss of use of left hand due to gouty arthritis with a 60 percent evaluation, effective June 18, 2010.
   
The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a) (2012).

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.       § 5110 (a) (2012); 38 C.F.R. § 3.400 (b) (2017).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the claim for service connection for loss of use due to gouty arthritis, left hand, was received on May 19, 2008.   

A review of the post-service medical treatment records and examinations shows that the earliest evidence reflecting a diagnosis of gouty arthritis of the left hand with severe limitation was the July 2008 VA examination.  Namely, July 2008 and June 2010 VA examinations confirmed that the gout arthritis had spread to the Veteran's hands, and that his left hand was severely affected to the point where the Veteran experienced loss of use of the left hand.  

Prior to that, the Veteran's flare-ups of hand pain were relieved by medication.  See April 28, 2008 private treatment records.  The severity of the pain was described as "slight (tolerable but causing some handicap)."  See May 1, 2007 private treatment records.  By December 2007, the Veteran's left hand pain flare-up was described as "moderate (tolerable but causing marked handicap)."  See December 3, 2007 private treatment records.            

Accordingly, an effective date earlier than May 19, 2008, the date that the Veteran filed his claim for service connection, must be denied.



	(CONTINUED ON NEXT PAGE)







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Texas Veterans Commission
Department of Veterans Affairs


